Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Allowable Subject Matter
1a. Claims 9-11 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-8 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gonia (US 20090290572 A1) in view of Chen (US 20210377891 A1).

2b. Summary of the Cited Prior Art

Chen discloses a method for over-the-air synchronization of radio nodes (Fig 1-4).

2c. Claim Analysis
Regarding Claim 1, Gonia discloses:
A method, comprising: Gonia discloses:
configuring, by one or more processors, a plurality of devices in a network for clock synchronization according to a primary spanning tree
[(Gonia discloses generating or configuring clock synchronization primary spanning tree, see:
[0045] During operation, the wireless node 302 provides time synchronization information (such as information based on the clock signal) to nodes 304a-304c in the next level of the cluster 300. The wireless nodes 304a and 304c pass the time synchronization information to wireless nodes 306a-306c and 306d, respectively, in the next level of the cluster 300. The wireless node 306c provides the time synchronization information to wireless nodes 308a-308b in the last level of the cluster 300. In this configuration, the nodes form a spanning tree with the cluster master as the root of the spanning tree. The levels of the cluster 300 could be numbered, such as when the cluster master is level zero, the next level is level one, and so on. In general, a node providing time synchronization information is called a "master" or "parent," while a node receiving time synchronization information is called a "child."

wherein the primary spanning tree has a plurality of nodes connected through a plurality of primary links, each node of the plurality of nodes representing a respective device of the plurality of devices
[(Gonia discloses primary spanning tree with a plurality of nodes, see:
[0083] In FIG. 9A, a cluster 900 includes ten infrastructure nodes I1-I10. Here, node I1 denotes the current cluster master, so time synchronization information originates at node I1 and is passed down through the other nodes I2-I10. For example, node 16 receives the time synchronization information from its parent node 13. This makes node I3 the "master" or "parent" of node I6 and node I6 the "child" of node I3 (at least in terms of cluster structure).
[0084] As shown here, node I5 ordinarily receives time synchronization information from node I2. However, in this example, a communication link 902 between nodes I2 and I5 is interrupted. This could be due to various reasons, such as a failure of node I2, a change in location or operation of node I2, or new construction around node I2. Whatever the cause, node I5 loses contact with its master, preventing node I5 from receiving information from that master.
Fig 9A-10D for spanning tree configurations)];
computing, by the one or more processors, a backup spanning tree before a failure is detected in the primary spanning tree, wherein the backup spanning tree includes one or more backup links that are different from the primary links
[(Gonia discloses a backup spanning tree, see:
a node can identify both a master and at least one backup master. During normal operation, the node can receive time synchronization information from its master via a uni-directional time sync message transmission. When communications with its master are lost, the node can begin using time sync information provided by one of its backup masters. In FIG. 9A, node I5 initially communicates with its normal master (node I2) but continues to monitor transmissions over a communication link 904 from a backup master (node I6). This allows node I5 to maintain the necessary information for communicating with the backup master if necessary. As a result, when the communication link 902 is lost, node I5 can continue to receive time synchronization information and maintain
Fig 9A and 9D; see also Fig 9A-10D for spanning tree configurations)];
upon detection of a failure in the primary spanning tree, reconfiguring, by the one or more processors, the plurality of devices such that clock synchronization is performed according to the backup spanning tree
[(Gonia discloses reconfiguring the spanning tree when failure occurs, see:
[0085] As described in more detail below, a node can identify both a master and at least one backup master. During normal operation, the node can receive time synchronization information from its master via a uni-directional time sync message transmission. When communications with its master are lost, the node can begin using time sync information provided by one of its backup masters. In FIG. 9A, node I5 initially communicates with its normal master (node I2) but continues to monitor transmissions over a communication link 904 from a backup master (node I6). This allows node I5 to maintain the necessary information for communicating with the backup master if when the communication link 902 is lost, node I5 can continue to receive time synchronization information and maintain synchronization with the cluster 900 via node I6.
[0089] In the example shown in FIG. 9A, a link between a node in "level 1" and a node in "level 2" of a cluster is lost. However, it is also possible for one or more links directly to a cluster master to be lost. This could occur, for example, due to failure of the cluster master itself. An example of this is shown in FIG. 9D, where a cluster 950 (similar to the initial cluster 900) loses both communication links 952-954 to the cluster master (node I1). At this point, various actions could occur. For instance, each node on "level 1" of the cluster 950 (nodes I2 and I3) could simply become cluster masters of two new independent clusters, which could possibly be merged later using the cluster merge mechanism described below.
[0091] As a third example, when a node in "level 1" loses contact with its cluster master, the node can send RSSI beacons in discovery subframes 402 to discover neighboring infrastructure nodes. If neighboring infrastructure nodes with equal cluster levels (sibling nodes) or higher cluster levels are found, one of the siblings can be selected as the new cluster master (such as the sibling with the lowest network address). If only neighboring infrastructure nodes with higher cluster levels are found, the "level 1" node can become a cluster master for those higher-level nodes. If only higher-level neighbors belonging to a different cluster are found, the neighbor with the lowest level is selected, and a cluster merge (described below) can be initiated. If a higher-level node ("level 2" or above) loses contact with its master and a neighboring infrastructure node with a lower cluster level is found, the higher-level node can make that neighboring infrastructure node its new master. For example, in FIG. 9D, if infrastructure node I5 loses contact with node I2, it could detect nodes I3, I6, and I8 and make node I3 its new master (since node I3 has the lowest cluster level). At this point, node I5 will adjust its cluster level (if necessary).
Fig 9A and 9D; see also Fig 9A-10D for spanning tree configurations)].
Gonia does not elaborate about configuring a network for clock synchronization in detail.
However, Chen discloses:
configuring, by one or more processors, a plurality of devices in a network for clock synchronization according to a primary spanning tree
[(Chen discloses generating or configuring clock synchronization primary spanning tree, see:
[0032] The sync manager 214 uses the data from the REM scan to construct a network topology. From this the sync manager 214 generates a directed graph having nodes corresponding to the radio nodes. In particular, conventional graph theory may be used to expand a directed REM graph to a sync tree using a minimum spanning tree algorithm. In this way the sync tree generally has a reduced number of edges relative to the directed REM graph and no cycles. In one embodiment the depth of the sync tree from the root node should be as small as possible because as the number of hops that are required from the root node to any given child node increases, the resulting sync quality will generally decrease. However, a competing factor that needs to be taken into account is the RSRP (reference signal received power) or the SNR (signal-to-noise ratio) of the sync signal since there may be a tradeoff between tree depth gives rise to a lower SNR. This tradeoff can be accomplished by assigning suitable weights to each edge in the spanning tree algorithm. That is, the weights may be a function of the RSRP or SNR and the distance in units of hops.
Fig 2-3B)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Gonia’s method for time synchronization in a wireless network with Chen’s method for over-the-air synchronization of radio nodes with the motivation being to provide small cells a good timing solution (Chen, Para [0004]).

Regarding Claim 2, Gonia discloses:
upon detection of the failure in the primary spanning tree, computing a second backup spanning tree, wherein the second backup spanning tree includes one or more second backup links that are different from the backup links
[(Gonia discloses reconfiguring the spanning tree when failure occurs, see:
[0085] As described in more detail below, a node can identify both a master and at least one backup master. During normal operation, the node can receive time synchronization information from its master via a uni-directional time sync message transmission. When communications with its master are lost, the node can begin using time sync information provided by one of its backup masters. In FIG. 9A, node I5 initially communicates with its normal master (node I2) but continues to monitor transmissions over a communication link 904 from a backup master (node I6). This allows node I5 to backup master if necessary. As a result, when the communication link 902 is lost, node I5 can continue to receive time synchronization information and maintain synchronization with the cluster 900 via node I6.
[0089] In the example shown in FIG. 9A, a link between a node in "level 1" and a node in "level 2" of a cluster is lost. However, it is also possible for one or more links directly to a cluster master to be lost. This could occur, for example, due to failure of the cluster master itself. An example of this is shown in FIG. 9D, where a cluster 950 (similar to the initial cluster 900) loses both communication links 952-954 to the cluster master (node I1). At this point, various actions could occur. For instance, each node on "level 1" of the cluster 950 (nodes I2 and I3) could simply become cluster masters of two new independent clusters, which could possibly be merged later using the cluster merge mechanism described below.
[0091] As a third example, when a node in "level 1" loses contact with its cluster master, the node can send RSSI beacons in discovery subframes 402 to discover neighboring infrastructure nodes. If neighboring infrastructure nodes with equal cluster levels (sibling nodes) or higher cluster levels are found, one of the siblings can be selected as the new cluster master (such as the sibling with the lowest network address). If only neighboring infrastructure nodes with higher cluster levels are found, the "level 1" node can become a cluster master for those higher-level nodes. If only higher-level neighbors belonging to a different cluster are found, the neighbor with the lowest level is selected, and a cluster merge (described below) can be initiated. If a higher-level node ("level 2" or above) loses contact with its master and a neighboring infrastructure node with a lower cluster level is found, the higher-level node can make that neighboring infrastructure node its new master. For example, in FIG. 9D, if infrastructure node I5 loses contact with node I2, it could detect nodes I3, I6, and I8 and make node I3 its new master (since node I3 has the lowest cluster level). At this point, node I5 will adjust its cluster level (if necessary).
Fig 9A and 9D; see also Fig 9A-10D for spanning tree configurations)].

Regarding Claim 3, Gonia discloses:
periodically computing, by the one or more processors, additional backup spanning trees, wherein the additional backup spanning trees include one or more additional backup links that are different from the backup links
[(Gonia discloses reconfiguring the spanning tree when failure occurs, see:
[0085] As described in more detail below, a node can identify both a master and at least one backup master. During normal operation, the node can receive time synchronization information from its master via a uni-directional time sync message transmission. When communications with its master are lost, the node can begin using time sync information provided by one of its backup masters. In FIG. 9A, node I5 initially communicates with its normal master (node I2) but continues to monitor transmissions over a communication link 904 from a backup master (node I6). This allows node I5 to maintain the necessary information for communicating with the backup master if necessary. As a result, when the communication link 902 is lost, node I5 can continue to receive time synchronization information and maintain synchronization with the cluster 900 via node I6.
In the example shown in FIG. 9A, a link between a node in "level 1" and a node in "level 2" of a cluster is lost. However, it is also possible for one or more links directly to a cluster master to be lost. This could occur, for example, due to failure of the cluster master itself. An example of this is shown in FIG. 9D, where a cluster 950 (similar to the initial cluster 900) loses both communication links 952-954 to the cluster master (node I1). At this point, various actions could occur. For instance, each node on "level 1" of the cluster 950 (nodes I2 and I3) could simply become cluster masters of two new independent clusters, which could possibly be merged later using the cluster merge mechanism described below.
[0091] As a third example, when a node in "level 1" loses contact with its cluster master, the node can send RSSI beacons in discovery subframes 402 to discover neighboring infrastructure nodes. If neighboring infrastructure nodes with equal cluster levels (sibling nodes) or higher cluster levels are found, one of the siblings can be selected as the new cluster master (such as the sibling with the lowest network address). If only neighboring infrastructure nodes with higher cluster levels are found, the "level 1" node can become a cluster master for those higher-level nodes. If only higher-level neighbors belonging to a different cluster are found, the neighbor with the lowest level is selected, and a cluster merge (described below) can be initiated. If a higher-level node ("level 2" or above) loses contact with its master and a neighboring infrastructure node with a lower cluster level is found, the higher-level node can make that neighboring infrastructure node its new master. For example, in FIG. 9D, if infrastructure node I5 loses contact with node I2, it could detect nodes I3, I6, and I8 and make node I3 its new master (since node I3 has the lowest cluster level). At this point, node I5 will adjust its cluster level (if necessary).
Fig 9A and 9D; see also Fig 9A-10D for spanning tree configurations)].

Regarding Claim 4, Gonia discloses:
wherein the primary spanning tree includes a primary root node and the backup spanning tree includes a backup root node that is a child of the primary root node
[(Gonia discloses reconfiguring the spanning tree when failure occurs, see:
[0085] As described in more detail below, a node can identify both a master and at least one backup master. During normal operation, the node can receive time synchronization information from its master via a uni-directional time sync message transmission. When communications with its master are lost, the node can begin using time sync information provided by one of its backup masters. In FIG. 9A, node I5 initially communicates with its normal master (node I2) but continues to monitor transmissions over a communication link 904 from a backup master (node I6). This allows node I5 to maintain the necessary information for communicating with the backup master if necessary. As a result, when the communication link 902 is lost, node I5 can continue to receive time synchronization information and maintain synchronization with the cluster 900 via node I6.
Fig 9A and 9D; see also Fig 9A-10D for spanning tree configurations)];
wherein the primary links connect all non-root nodes of the primary spanning tree to the primary root node and the backup links connect all non-root nodes of the backup spanning tree to the backup root node

[0089] In the example shown in FIG. 9A, a link between a node in "level 1" and a node in "level 2" of a cluster is lost. However, it is also possible for one or more links directly to a cluster master to be lost. This could occur, for example, due to failure of the cluster master itself. An example of this is shown in FIG. 9D, where a cluster 950 (similar to the initial cluster 900) loses both communication links 952-954 to the cluster master (node I1). At this point, various actions could occur. For instance, each node on "level 1" of the cluster 950 (nodes I2 and I3) could simply become cluster masters of two new independent clusters, which could possibly be merged later using the cluster merge mechanism described below.
[0091] As a third example, when a node in "level 1" loses contact with its cluster master, the node can send RSSI beacons in discovery subframes 402 to discover neighboring infrastructure nodes. If neighboring infrastructure nodes with equal cluster levels (sibling nodes) or higher cluster levels are found, one of the siblings can be selected as the new cluster master (such as the sibling with the lowest network address). If only neighboring infrastructure nodes with higher cluster levels are found, the "level 1" node can become a cluster master for those higher-level nodes. If only higher-level neighbors belonging to a different cluster are found, the neighbor with the lowest level is selected, and a cluster merge (described below) can be initiated. If a higher-level node ("level 2" or above) loses contact with its master and a neighboring infrastructure node with a lower cluster level is found, the higher-level node can make that neighboring infrastructure node its new master. For example, in FIG. 9D, if infrastructure node I5 loses contact with node I2, it could detect nodes I3, I6, and I8 and make node I3 its new master (since node I3 has the lowest cluster level). At this point, node I5 will adjust its cluster level (if necessary).
Fig 9A and 9D; see also Fig 9A-10D for spanning tree configurations)].

Regarding Claim 5, Gonia discloses:
wherein the primary spanning trees comprise one or more primary subtrees, and the primary links do not form any loops within any of the primary subtrees
[(Gonia discloses that a spanning tree may or may not have loop, depends on conditions, see:
[0137] Step 2128 is performed so that the selection of potential backup masters does not create loops. A loop could be created when a parent node selects one of its children nodes as a backup master. To avoid looping, a node's backup master cannot be one of that node's children. Other tests or criteria could also be enforced here. For example, a node's backup master should not have selected that node as its backup master. Also, if a node's backup master changes its cluster or changes its level to be greater than the node, that backup master can be dropped.
Fig 9A and 9D; see also Fig 9A-10D for spanning tree configurations)].

Regarding Claim 6, Gonia discloses:
wherein in the backup spanning tree, a backup parent node of any given node is not an ancestor of the given node

[0089] In the example shown in FIG. 9A, a link between a node in "level 1" and a node in "level 2" of a cluster is lost. However, it is also possible for one or more links directly to a cluster master to be lost. This could occur, for example, due to failure of the cluster master itself. An example of this is shown in FIG. 9D, where a cluster 950 (similar to the initial cluster 900) loses both communication links 952-954 to the cluster master (node I1). At this point, various actions could occur. For instance, each node on "level 1" of the cluster 950 (nodes I2 and I3) could simply become cluster masters of two new independent clusters, which could possibly be merged later using the cluster merge mechanism described below.
[0091] As a third example, when a node in "level 1" loses contact with its cluster master, the node can send RSSI beacons in discovery subframes 402 to discover neighboring infrastructure nodes. If neighboring infrastructure nodes with equal cluster levels (sibling nodes) or higher cluster levels are found, one of the siblings can be selected as the new cluster master (such as the sibling with the lowest network address). If only neighboring infrastructure nodes with higher cluster levels are found, the "level 1" node can become a cluster master for those higher-level nodes. If only higher-level neighbors belonging to a different cluster are found, the neighbor with the lowest level is selected, and a cluster merge (described below) can be initiated. If a higher-level node ("level 2" or above) loses contact with its master and a neighboring infrastructure node with a lower cluster level is found, the higher-level node can make that neighboring infrastructure node its new master. For example, in FIG. 9D, if infrastructure node I5 loses contact with node I2, it could detect nodes I3, I6, and I8 and make node I3 its new master (since node I3 has the lowest cluster level). At this point, node I5 will adjust its cluster level (if necessary).
Fig 9A and 9D; see also Fig 9A-10D for spanning tree configurations)].

Regarding Claim 7, Gonia discloses:
wherein the backup spanning tree includes a loop connecting the backup root node to a plurality of nodes each having a backup subtree
[(Gonia discloses that a spanning tree may or may not have loop, depends on conditions, see:
[0137] Step 2128 is performed so that the selection of potential backup masters does not create loops. A loop could be created when a parent node selects one of its children nodes as a backup master. To avoid looping, a node's backup master cannot be one of that node's children. Other tests or criteria could also be enforced here. For example, a node's backup master should not have selected that node as its backup master. Also, if a node's backup master changes its cluster or changes its level to be greater than the node, that backup master can be dropped.
Fig 9A and 9D; see also Fig 9A-10D for spanning tree configurations)].

Regarding Claim 8, Gonia discloses:
configuring, by the one or more processors, the backup root node to receive synchronization messages from the primary root node through the loop when 
[(Gonia discloses reconfiguring the spanning tree when failure occurs, see:
[0085] As described in more detail below, a node can identify both a master and at least one backup master. During normal operation, the node can receive time synchronization information from its master via a uni-directional time sync message transmission. When communications with its master are lost, the node can begin using time sync information provided by one of its backup masters. In FIG. 9A, node I5 initially communicates with its normal master (node I2) but continues to monitor transmissions over a communication link 904 from a backup master (node I6). This allows node I5 to maintain the necessary information for communicating with the backup master if necessary. As a result, when the communication link 902 is lost, node I5 can continue to receive time synchronization information and maintain synchronization with the cluster 900 via node I6.
[0089] In the example shown in FIG. 9A, a link between a node in "level 1" and a node in "level 2" of a cluster is lost. However, it is also possible for one or more links directly to a cluster master to be lost. This could occur, for example, due to failure of the cluster master itself. An example of this is shown in FIG. 9D, where a cluster 950 (similar to the initial cluster 900) loses both communication links 952-954 to the cluster master (node I1). At this point, various actions could occur. For instance, each node on "level 1" of the cluster 950 (nodes I2 and I3) could simply become cluster masters of two new independent clusters, which could possibly be merged later using the cluster merge mechanism described below.
when a node in "level 1" loses contact with its cluster master, the node can send RSSI beacons in discovery subframes 402 to discover neighboring infrastructure nodes. If neighboring infrastructure nodes with equal cluster levels (sibling nodes) or higher cluster levels are found, one of the siblings can be selected as the new cluster master (such as the sibling with the lowest network address). If only neighboring infrastructure nodes with higher cluster levels are found, the "level 1" node can become a cluster master for those higher-level nodes. If only higher-level neighbors belonging to a different cluster are found, the neighbor with the lowest level is selected, and a cluster merge (described below) can be initiated. If a higher-level node ("level 2" or above) loses contact with its master and a neighboring infrastructure node with a lower cluster level is found, the higher-level node can make that neighboring infrastructure node its new master. For example, in FIG. 9D, if infrastructure node I5 loses contact with node I2, it could detect nodes I3, I6, and I8 and make node I3 its new master (since node I3 has the lowest cluster level). At this point, node I5 will adjust its cluster level (if necessary).
Fig 9A and 9D; see also Fig 9A-10D for spanning tree configurations; see Para [0080] Table, “delta //Time delta with the detected cluster”)].

Regarding Claim 12, Gonia does not discloses about time-stamp.
However, Chen discloses:
providing timestamps from synchronized clocks to one or more applications; using the timestamps to order delivery of packets between the one or more applications
[(see:
The Grand Master clock provides timing information over the packet-switched network to the slave clocks by exchanging packets with embedded time-stamps related to the time-of-arrival and time-of-departure of the timing packets. The slave clock utilizes this information to align its time (and frequency) with the Grand Master.
Fig 1-4)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Gonia’s method for time synchronization in a wireless network with Chen’s method for over-the-air synchronization of radio nodes with the motivation being to provide small cells a good timing solution (Chen, Para [0004]).

Regarding Claim 13, Gonia discloses:
providing timestamps from synchronized clocks to at least one telemetry or congestion control applications for measuring one-way delay in the network.
[(see:
[0090] As another example, a delay (such as a random delay and/or a deterministic delay) could be implemented in each node I2 and I3. After its delay, each node I2 and I3 could determine whether it hears from another "level 1" node. The first node to detect another "level 1" node could make that "level 1" node its master. As a particular example, if node I3 ends its delay first, it could detect node I2 and make node I2 its master. Node I2 becomes the new cluster master, and nodes I3 and I5 represent the new "level 1" nodes of the cluster.

Gonia does not discloses about time-stamp.
However, Chen discloses:
providing timestamps from synchronized clocks to at least one telemetry or congestion control applications for measuring one-way delay in the network.
[(see:
[0002] …… The Grand Master clock provides timing information over the packet-switched network to the slave clocks by exchanging packets with embedded time-stamps related to the time-of-arrival and time-of-departure of the timing packets. The slave clock utilizes this information to align its time (and frequency) with the Grand Master.
Fig 1-4)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Gonia’s method for time synchronization in a wireless network with Chen’s method for over-the-air synchronization of radio nodes with the motivation being to provide small cells a good timing solution (Chen, Para [0004]).

Regarding Claims 14-19, the system claims disclose similar features as of Claims 1, 12, 3, 4, 4 and 5, and are rejected based on the same rationales of Claims 1, 12, 3, 4, 4 and 5. Further, Gonia also discloses about network interface, see:
[0032] …… The global slot manager 114 could, for instance, include at least one processor 116 and at least one memory 118 configured to store instructions and data 
Regarding Claim 20, the software claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNG LIU/Primary Examiner, Art Unit 2473